 

Exhibit 10.3

 



GUARANTY AGREEMENT

 

This Guaranty Agreement (this “Guaranty”) is made as of the 22nd day of
February, 2018, by Richard A. Lewis, individually and as Trustee of the Richard
A. Lewis Revocable Trust u/d/t dated August 16, 2004, as amended (in each such
capacity, “Richard Lewis”), Robert E. Lewis, individually and as Trustee of the
Robert E. Lewis Revocable Trust u/d/t dated August 17, 2004, as amended (in each
such capacity, “Robert Lewis”), Roger G. Lewis, individually and as Trustee of
the Roger G. Lewis Revocable Trust u/d/t dated August 20, 2004, as amended (in
each such capacity, “Roger Lewis”), Randall W. Lewis, individually and as
Trustee of the Randall W. Lewis Revocable Trust u/d/t dated September 1, 2006,
as amended (in each such capacity, “Randall Lewis”), and Limoneira Company, a
Delaware corporation (“Limoneira,” and, together with Richard Lewis, Robert
Lewis, Roger Lewis and Randall Lewis, individually and collectively, using an
interpretation most favorable to Lender, “Guarantor”), in favor of BANK OF
AMERICA, N.A., a national banking association (together with its successors,
participants, and assigns, “Lender”).

 

Recitals

 

Pursuant to that certain Line of Credit Loan Agreement of even date herewith (as
amended, restated or otherwise modified, the “Loan Agreement”) by and between
Lender, Limoneira Lewis Community Builders, LLC, a Delaware limited liability
company (“Borrower”), Lender has agreed to make an unsecured revolving credit
facility available to Borrower in the maximum amount of up to Forty-Five Million
and No/100 Dollars ($45,000,000.00) (the “Loan”). As a condition precedent to
making the Loan available to Borrower, Lender has required that Guarantor
execute and deliver this Guaranty to Lender.

 

Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement. As used herein, the term
“Indebtedness” is broadly defined to mean and include all principal, interest
(including interest accruing after maturity and after the commencement of any
bankruptcy or insolvency proceeding by or against Borrower, whether or not
allowed in such proceeding), prepayment premiums, fees, late charges, costs,
expenses, indemnification indebtedness, and other sums of money now or hereafter
due and owing, or which Borrower is obligated to pay, pursuant to the terms of
the Note, the Loan Agreement, or any of the other Loan Documents, as the same
may from time to time be amended, supplemented, restated or otherwise modified.
The Indebtedness includes all costs and expenses actually incurred by Lender in
seeking to enforce Lender’s rights and remedies with respect to the
Indebtedness, including court costs, costs of alternative dispute resolution and
reasonable attorneys’ fees, whether or not suit is filed or other proceedings
are initiated thereon.

 

Agreements

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and in order to induce Lender to make the Loan available to
Borrower, pursuant to the terms and conditions herein set forth Guarantor hereby
guarantees to Lender the prompt and full payment and performance of the
indebtedness and obligations described below in this Guaranty (collectively
called the “Guaranteed Obligations”).

 



 1 

 

 

Section 1. Guaranty of Payment.

 

Guarantor hereby unconditionally and irrevocably guarantees to Lender the
punctual payment when due, whether by lapse of time, by acceleration of
maturity, or otherwise, of all Indebtedness. This Guaranty covers the
Indebtedness presently outstanding and the Indebtedness arising subsequent to
the date hereof, including all amounts advanced by Lender in stages or
installments. The guaranty of Guarantor as set forth in this Section is a
continuing guaranty of payment and not a guaranty of collection.

 

Section 2. Absolute, Irrevocable and Unconditional Guaranty.

 

(a) This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance. This Guaranty shall be effective as a waiver of, and
Guarantor hereby expressly waives, any right to which Guarantor may otherwise
have been entitled, whether existing under statute, at Law or in equity, to
require Lender to take prior recourse or proceedings against any collateral,
security or Person. It shall not be necessary for Lender, in order to enforce
such payment or performance by Guarantor, first to institute suit or pursue or
exhaust any rights or remedies against Borrower or other Person liable on such
indebtedness or for such performance, or to enforce any rights against any
security given to secure such indebtedness or performance, or to join Borrower
or any other Person liable for the payment or performance of the Guaranteed
Obligations or any part thereof in any action to enforce this Guaranty, or to
resort to any other means of obtaining payment or performance of the Guaranteed
Obligations; provided, however, that nothing herein contained shall prevent
Lender from exercising any rights under the Loan Documents.

 

(b) Suit may be brought or demand may be made against Borrower or against any or
all parties who have signed this Guaranty or any other guaranty covering all or
any part of the Guaranteed Obligations, or against any one or more of them,
separately or together, without impairing the rights of Lender against any party
hereto.

 

Section 3. Certain Agreements and Waivers by Guarantor.

 

(a) Guarantor agrees that neither Lender’s rights or remedies nor Guarantor’s
obligations under the terms of this Guaranty shall be released, diminished,
impaired, reduced or affected by any one or more of the following events,
actions, facts, or circumstances, Guarantor waives any rights, claims or
defenses arising from any such events, actions, facts, or circumstances, and the
liability of Guarantor under this Guaranty shall be absolute, unconditional and
irrevocable irrespective of:

  

(i) any limitation on the liability of, or recourse against, any other Person in
any Loan Document or arising under any Law;

 

(ii) any claim or defense that this Guaranty was made without consideration or
is not supported by adequate consideration or that the obligations of Guarantor
hereunder exceed or are more burdensome than those of Borrower under the other
Loan Documents;

 



 2 

 

 

(iii) the release or taking or accepting of any other security or guaranty for,
or right of recourse with respect to, any or all of the Guaranteed Obligations;

 

(iv) the operation of any statutes of limitations or other Laws regarding the
limitation of actions, all of which are hereby waived as a defense to any action
or proceeding brought by Lender against Guarantor, to the fullest extent
permitted by Law;

 

(v) any homestead exemption or any other exemption under applicable Law, all of
which are waived by Guarantor to the fullest extent permitted by Law;

 

(vi) any release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, or any impairment of
Guarantor’s recourse against any Person or collateral;

 

(vii) whether express or by operation of Law, any partial release of the
liability of Guarantor hereunder (except to the extent expressly so released) or
any complete or partial release of Borrower or any other Person liable, directly
or indirectly, for the payment or performance of any or all of the Guaranteed
Obligations;

 

(viii) the death, insolvency, bankruptcy, disability, incapacity, dissolution,
liquidation, termination, receivership, reorganization, merger, consolidation,
change of form, structure or ownership, sale of all assets, or lack of
corporate, partnership or other power of Borrower or any other Person at any
time liable for the payment or performance of any or all of the Guaranteed
Obligations;

 

(ix) either with or without notice to or consent of Guarantor, any renewal,
extension, modification, supplement, subordination or rearrangement of the terms
of any or all of the Guaranteed Obligations and/or any of the Loan Documents
(excluding, however, any such modification or rearrangement of, or supplement
to, this Guaranty), including material alterations of the terms of payment
(including changes in maturity date(s) and interest rate(s)) or performance or
any other terms thereof, or any waiver, termination, or release of, or consent
to departure from, any of the Loan Documents or any other guaranty of any or all
of the Guaranteed Obligations, or any adjustment, indulgence, forbearance, or
compromise that may be granted from time to time by Lender to Borrower or any
other Person at any time liable for the payment or performance of any or all of
the Guaranteed Obligations;

 



 3 

 

 

(x) any neglect, lack of diligence, delay, omission, failure, or refusal of
Lender to take or prosecute (or in taking or prosecuting) any action for the
collection or enforcement of any of the Guaranteed Obligations, or to foreclose
or take or prosecute any action to foreclose (or in foreclosing or taking or
prosecuting any action to foreclose) upon any security therefor, or to exercise
(or in exercising) any other right or power with respect to any security
therefor, or to take or prosecute (or in taking or prosecuting) any action in
connection with any Loan Document, or any failure to sell or otherwise dispose
of in a commercially reasonable manner any collateral securing any or all of the
Guaranteed Obligations;

 

(xi) any failure of Lender to notify Guarantor of any creation, renewal,
extension, rearrangement, modification, supplement, subordination, or assignment
of the Guaranteed Obligations or any part thereof, or of any Loan Document
(excluding, however, any such modification or rearrangement of, or supplement
to, this Guaranty), or of any release of or change in any security, or of the
occurrence or existence of any Default or Event of Default, or of any other
action taken or refrained from being taken by Lender against Borrower or any
security or other recourse, or of any new agreement between Lender and Borrower,
it being understood that Lender shall not be required to give Guarantor any
notice of any kind under any circumstances with respect to or in connection with
the Guaranteed Obligations (other than as may be expressly required under this
Guaranty), any and all rights to notice Guarantor may have otherwise had being
hereby waived by Guarantor, and Guarantor shall be responsible for obtaining for
itself information regarding Borrower and any collateral, including any changes
in the business or financial condition of Borrower or any collateral, and
Guarantor acknowledges and agrees that Lender shall have no duty to notify
Guarantor of any information which Lender may have concerning Borrower or any
collateral;

 

(xii) the existence of any claim, counterclaim, set-off or other right that
Guarantor may at any time have against Borrower, Lender, or any other Person,
whether or not arising in connection with this Guaranty, the Loan Agreement or
any other Loan Document;

 

(xiii) the unenforceability of all or any part of the Guaranteed Obligations
against Borrower, whether because the Guaranteed Obligations exceed the amount
permitted by Law or violate any usury law, or because the Persons creating the
Guaranteed Obligations acted in excess of their authority, or because of a lack
of validity or enforceability of or defect or deficiency in any of the Loan
Documents, or because Borrower has any valid defense, claim or offset with
respect thereto, or because Borrower’s obligation ceases to exist by operation
of Law, or because of any other reason or circumstance, it being agreed that
Guarantor shall remain liable hereon regardless of whether Borrower or any other
Person be found not liable on the Guaranteed Obligations, or any part thereof,
for any reason (and regardless of any joinder of Borrower or any other party in
any action to obtain payment or performance of any or all of the Guaranteed
Obligations);

 



 4 

 

 

(xiv) any order, ruling or plan of reorganization emanating from proceedings
under Title 11 of the United States Code with respect to Borrower or any other
Person, including any extension, reduction, composition, or other alteration of
the Guaranteed Obligations, whether or not consented to by Lender, or any action
taken or omitted by Lender in any such proceedings, including any election to
have Lender’s claim allowed as being secured, partially secured or unsecured,
any extension of credit by Lender in any such proceedings or the taking and
holding by Lender of any security for any such extension of credit; or

 

(xv) any other condition, event, omission, action or inaction that would in the
absence of this Subsection result in the release or discharge of Guarantor from
the performance or observance of any obligation, covenant or agreement contained
in this Guaranty or any other agreement.

 

(b) Guarantor waives notice of receipt and acceptance of this Guaranty by
Lender.

 

(c) In the event any payment by Borrower or any other Person to Lender is held
to constitute a preference, fraudulent transfer or other voidable payment under
any bankruptcy, insolvency or similar Law, or if for any other reason Lender is
required to refund such payment or pay the amount thereof to any other party,
such payment by Borrower or any other party to Lender shall not constitute a
release of Guarantor from any liability hereunder, and this Guaranty shall
continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Lender of this Guaranty or of Guarantor), as
the case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Lender or paid by Lender to another Person (which amounts
shall constitute part of the Guaranteed Obligations), and any interest paid by
Lender and any reasonable attorneys’ fees, costs and expenses actually paid or
incurred by Lender in connection with any such event.

 

(d) It is the intent of Guarantor and Lender that the obligations and
liabilities of Guarantor hereunder are absolute, irrevocable and unconditional
under any and all circumstances and that until the Guaranteed Obligations are
fully and finally paid and performed, and not subject to refund or disgorgement,
the obligations and liabilities of Guarantor hereunder shall not be discharged
or released, in whole or in part, by any act or occurrence that might, but for
the provisions of this Guaranty, be deemed a legal or equitable discharge or
release of a guarantor.

 

(e) Guarantor’s obligations shall not be affected, impaired, lessened or
released by loans, credits or other financial accommodations now existing or
hereafter advanced by Lender to Borrower in excess of the Guaranteed
Obligations. All payments, repayments and prepayments of the Indebtedness,
whether voluntary or involuntary, received by Lender from Borrower, any other
Person or any other source (other than from Guarantor pursuant to a demand by
Lender hereunder), and any amounts realized from any collateral for the
Indebtedness, shall be deemed to be applied first to any portion of the
Indebtedness which is not covered by this Guaranty, and last to the Guaranteed
Obligations, and this Guaranty shall bind Guarantor to the extent of any
Guaranteed Obligations that may remain owing to Lender. Lender shall have the
right to apply any sums paid by Guarantor to any portion of the Indebtedness in
Lender’s sole and absolute discretion.

 



 5 

 

 

(f) If acceleration of the time for payment of any amount payable by Borrower
under the Note, the Loan Agreement or any other Loan Document is stayed or
delayed by any Law or tribunal, all such amounts shall nonetheless be payable by
Guarantor on demand by Lender.

 

(g) Intentionally omitted.

 

(h) Intentionally omitted.

 

(i) Guarantor waives all rights and defenses arising out of an election of
remedies by Lender, even though that election of remedies may have destroyed
Guarantor’s rights of subrogation and reimbursement against Borrower.

 

(j) Guarantor waives Guarantor’s rights of subrogation and reimbursement,
including any defenses Guarantor may have by reason of an election of remedies
by Lender.

 

(k) Guarantor waives notice of acceptance of this Guaranty, any rights, defenses
and benefits that may be derived from Sections 2787 to 2855, inclusive, of the
California Civil Code or comparable provisions of the Laws of any other
jurisdiction, and all other suretyship defenses Guarantor would otherwise have
under the Laws of California or any other jurisdiction.

 

(l) No provision or waiver in this Guaranty shall be construed as limiting the
generality of any other provision or waiver contained in this Guaranty. All of
the waivers contained herein are irrevocable and unconditional and are
intentionally and freely made by Guarantor.

 

Section 4. Subordination.

 

If, for any reason whatsoever, Borrower is now or hereafter becomes indebted to
Guarantor:

 

(a) such indebtedness and all interest thereon and all liens, security interests
and rights now or hereafter existing with respect to property of Borrower
securing such indebtedness shall, at all times, be subordinate in all respects
to the Guaranteed Obligations and to all liens, security interests and rights
now or hereafter existing to secure the Guaranteed Obligations;

 

(b) Guarantor shall not be entitled to enforce or receive payment, directly or
indirectly, of any such indebtedness of Borrower to Guarantor until the
Guaranteed Obligations have been fully and finally paid and performed; provided,
however, that so long as no Default or Event of Default shall have occurred and
be continuing, Guarantor shall not be prohibited from receiving such (i)
reasonable management fees or reasonable salary from Borrower as Lender may find
acceptable from time to time in its sole and absolute discretion, and (ii)
distributions from Borrower;

 



 6 

 

 

(c) Guarantor hereby assigns and grants to Lender a security interest in all
such indebtedness and security therefor, if any, of Borrower to Guarantor now
existing or hereafter arising, including any dividends and payments pursuant to
debtor relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving Borrower as debtor, Lender shall have the right
to prove its claim in any such proceeding so as to establish its rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Obligations have been fully and finally paid and
performed. If, notwithstanding the foregoing provisions, Guarantor should
receive any payment, claim or distribution that is prohibited as provided above
in this Section, Guarantor shall pay the same to Lender immediately, Guarantor
hereby agreeing that it shall receive the payment, claim or distribution in
trust for Lender and shall have absolutely no dominion over the same except to
pay it immediately to Lender; and

 

(d) Guarantor shall promptly upon request of Lender from time to time execute
such documents and perform such acts as Lender may require to evidence and
perfect its interest and to permit or facilitate exercise of its rights under
this Section, including execution and delivery of proofs of claim, further
assignments and security agreements, and delivery to Lender of any promissory
notes or other instruments evidencing indebtedness of Borrower to Guarantor. All
promissory notes, accounts receivable ledgers or other evidences, now or
hereafter held by Guarantor, of obligations of Borrower to Guarantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under and is subject to the terms of this Guaranty.

 

Section 5. Other Liability of Guarantor or Borrower.

 

If Guarantor is or becomes liable, by endorsement or otherwise, for any
indebtedness owing by Borrower to Lender other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Lender hereunder shall be cumulative of any and all other rights that Lender
may have against Guarantor. If Borrower is or becomes indebted to Lender for any
indebtedness other than or in excess of the Guaranteed Obligations, any payment
received or recovery realized upon such other indebtedness of Borrower to Lender
may be applied to such other indebtedness. This Guaranty is independent of (and
shall not be limited by) any other guaranty now existing or hereafter given.
Further, Guarantor’s liability under this Guaranty is in addition to any and all
other liability Guarantor may have in any other capacity, including, if
applicable, its capacity as a general partner.

 



 7 

 

 

Section 6. Lender Assigns; Disclosure of Information.

 

This Guaranty is for the benefit of Lender and Lender’s successors, participants
and assigns, and in the event of an assignment of the Guaranteed Obligations, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the Guaranteed Obligations so assigned, may be transferred with such Guaranteed
Obligations. Guarantor waives notice of any transfer or assignment of the
Guaranteed Obligations or any part thereof. Lender may sell or offer to sell the
Indebtedness or interests therein to one or more assignees or participants.
Guarantor shall execute, acknowledge and deliver any and all instruments
reasonably requested by Lender in connection therewith, and to the extent, if
any, specified in any such assignment or participation, such assignee(s) or
participant(s) shall have the same rights and benefits with respect to the Loan
Documents as such Person(s) would have if such Person(s) were Lender hereunder.
Lender may disclose to any such assignee or participant or prospective assignee
or participant, to Lender’s affiliates, including Merrill Lynch, Pierce, Fenner
& Smith Incorporated, to any regulatory body having jurisdiction over Lender and
to any other parties as necessary or appropriate in Lender’s reasonable
judgment, any information Lender now has or hereafter obtains pertaining to the
Guaranteed Obligations, this Guaranty, or Guarantor, including information
regarding any security for the Guaranteed Obligations or for this Guaranty,
and/or credit or other information on Guarantor and/or any other Person liable,
directly or indirectly, for any part of the Guaranteed Obligations.

 

Section 7. Binding Effect; Joint and Several Liability.

 

This Guaranty is binding not only on Guarantor, but also on Guarantor’s heirs,
personal representatives, successors and assigns. Upon the death of Guarantor,
if Guarantor is a natural person, this Guaranty shall continue against
Guarantor’s estate as to all of the Guaranteed Obligations, including that
portion incurred or arising after the death of Guarantor and shall be provable
in full against Guarantor’s estate, whether or not the Guaranteed Obligations
are then due and payable. If this Guaranty is signed by more than one Person,
then all of the obligations of Guarantor arising hereunder shall be jointly and
severally binding on each of the undersigned, and their respective heirs,
personal representatives, successors and assigns, and the term “Guarantor” shall
mean all of such Persons and each of them individually.

 

Section 8. Governing Law.

 

The validity, enforcement, and interpretation of this Guaranty, shall for all
purposes be governed by and construed in accordance with the Laws of the State
of California (without regard to its conflicts of law principles) and applicable
United States federal Law, and is intended to be performed in accordance with,
and only to the extent permitted by, such Laws. All obligations of Guarantor
hereunder are payable and performable at the place or places where the
Guaranteed Obligations are payable and performable.

 

Section 9. Invalidity of Certain Provisions.

 

If any provision of this Guaranty or the application thereof to any Person or
circumstance shall, for any reason and to any extent, be declared to be invalid
or unenforceable, neither the remaining provisions of this Guaranty nor the
application of such provision to any other Person or circumstance shall be
affected thereby, and the remaining provisions of this Guaranty, or the
applicability of such provision to other Persons or circumstances, as
applicable, shall remain in effect and be enforceable to the maximum extent
permitted by applicable Law.

 



 8 

 

 

Section 10. Costs and Expenses of Enforcement.

 

Guarantor agrees to pay to Lender on demand all costs and expenses actually
incurred by Lender in seeking to enforce Lender’s rights and remedies under this
Guaranty, including court costs, costs of alternative dispute resolution and
reasonable attorneys’ fees, whether or not suit is filed or other proceedings
are initiated hereon. All such costs and expenses actually incurred by Lender
shall constitute a portion of the Guaranteed Obligations hereunder, shall be
subject to the provisions hereof with respect to the Guaranteed Obligations and
shall be payable by Guarantor on demand by Lender.

 

Section 11. No Usury.

 

It is not the intention of Lender or Guarantor to obligate Guarantor to pay
interest in excess of that lawfully permitted to be paid by Guarantor under
applicable Law. Should it be determined that any portion of the Guaranteed
Obligations or any other amount payable by Guarantor under this Guaranty
constitutes interest in excess of the maximum amount of interest that Guarantor,
in Guarantor’s capacity as guarantor, may lawfully be required to pay under
applicable Law, the obligation of Guarantor to pay such interest shall
automatically be limited to the payment thereof in the maximum amount so
permitted under applicable Law. The provisions of this Section shall override
and control all other provisions of this Guaranty and of any other agreement
between Guarantor and Lender.

 

Section 12. Representations, Warranties, and Covenants of Guarantor.

 

Until the Guaranteed Obligations are paid and performed in full and each and
every term, covenant and condition of this Guaranty is fully performed,
Guarantor hereby represents, warrants, and covenants that: (a) Guarantor has a
financial interest in Borrower and will derive a material and substantial
benefit, directly or indirectly, from Lender making the Loan available to
Borrower and from the making of this Guaranty by Guarantor; (b) this Guaranty is
duly authorized and valid, and is binding upon and enforceable against
Guarantor, subject to bankruptcy, creditors’ rights and equitable principles;
(c) Guarantor is not, and the execution, delivery and performance by Guarantor
of this Guaranty will not cause Guarantor to be, in violation of or in default
with respect to any Law or in default (or at risk of acceleration of
indebtedness) under any agreement or restriction by which Guarantor is bound or
affected; (d) unless Guarantor is a natural person, Guarantor is duly organized,
validly existing, and in good standing under the Laws of the state of its
organization and has full power and authority to enter into and perform this
Guaranty; (e) there is no litigation pending or, to the knowledge of Guarantor,
threatened by or before any tribunal against or affecting Guarantor, which, if
adversely determined, would have a material adverse effect on Guarantor’s
ability to perform its obligations hereunder; (f) all financial statements and
information heretofore furnished to Lender by Guarantor do, and all financial
statements and information hereafter furnished to Lender by Guarantor will,
fully and accurately present the condition (financial or otherwise) of Guarantor
in all material respects as of their dates and the results of Guarantor’s
operations for the periods therein specified, and, since the date of the most
recent financial statements of Guarantor heretofore furnished to Lender, no
material adverse change has occurred in the financial condition of Guarantor,
nor, except as heretofore disclosed in writing to Lender, has Guarantor incurred
any material liability, direct or indirect, fixed or contingent; (g) immediately
after giving effect to this Guaranty, Guarantor is solvent, is not engaged or
about to engage in business or a transaction for which the property of Guarantor
is an unreasonably small capital, and does not intend to incur or believe that
it will incur debts that will be beyond its ability to pay as such debts mature;
(h) Guarantor has read and fully understands the provisions contained in the
Loan Agreement and the other Loan Documents; and (i) Guarantor shall comply with
all financial covenants set forth in the Loan Agreement which are applicable to
or relate to Guarantor.

 



 9 

 

 

Section 13. Notices.

 

All notices, requests, consents, demands and other communications required or
which any party desires to give hereunder or under any other Loan Document shall
be in writing and, unless otherwise specifically provided in such other Loan
Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by nationally recognized overnight courier service, or by
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified in this Guaranty (unless changed by similar
notice in writing given by the particular party whose address is to be changed)
or by facsimile. Any such notice or communication shall be deemed to have been
given either at the time of personal delivery or, in the case of courier or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or, in the case of facsimile, upon receipt; provided
that service of a notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Guaranty or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.

 

Section 14. Cumulative Rights.

 

All of the rights and remedies of Lender under this Guaranty and the other Loan
Documents are cumulative of each other and of any and all other rights at law or
in equity, and the exercise by Lender of any one or more of such rights and
remedies shall not preclude the simultaneous or later exercise by Lender of any
or all such other rights and remedies. No single or partial exercise of any
right or remedy shall exhaust it or preclude any other or further exercise
thereof, and every right and remedy may be exercised at any time and from time
to time. No failure by Lender to exercise, nor delay in exercising, any right or
remedy shall operate as a waiver of such right or remedy or as a waiver of any
Event of Default. No notice to or demand on Guarantor in any case shall of
itself entitle Guarantor to any other or further notice or demand in similar or
other circumstances. No provision of this Guaranty or any right or remedy of
Lender with respect hereto, or any default or breach, can be waived, nor can
this Guaranty or Guarantor be released or discharged in any way or to any
extent, except specifically in each case by a writing intended for that purpose
(and which refers specifically to this Guaranty) executed and delivered by
Lender to Guarantor.

 



 10 

 

 

Section 15. Term of Guaranty.

 

This Guaranty shall continue in effect until all the Guaranteed Obligations and
Indebtedness of Borrower, and all of the obligations of Guarantor to Lender
under this Guaranty are fully and finally paid, performed and discharged and are
not subject to any bankruptcy preference period or any other disgorgement.

 

Section 16. Financial Statements.

 

Guarantor agrees to provide to Lender, as and when required, the Financial
Statements and other financial information required to be delivered to Lender
with respect to Guarantor pursuant to the terms of the Loan Agreement and the
other Loan Documents, in the form and detail required by the Loan Documents.
Guarantor also agrees to provide to Lender such other and further financial
information with respect to Guarantor as Lender shall from time to time
reasonably request. All assets shown on the Financial Statements provided by
Guarantor, unless clearly designated to the contrary (in accordance with
accounting principles generally accepted in the real estate industry,
consistently applied) shall, be conclusively deemed to be free and clear of any
exemption or any claim of exemption of Guarantor at the date of the Financial
Statements and at all times thereafter. Acceptance of any Financial Statement by
Lender, whether or not in the form prescribed herein, shall be relied upon by
Lender in the administration, enforcement, and extension of the Guaranteed
Obligations.

 

Section 17. Subrogation.

 

Guarantor shall not have any right of subrogation under any of the Loan
Documents or any right to participate in any security for the Guaranteed
Obligations or any right to reimbursement, exoneration, contribution,
indemnification or any similar rights, until all Guaranteed Obligations and
Indebtedness of Borrower have been fully and finally paid, performed and
discharged in accordance with ‎Section 15 hereof, and Guarantor hereby waives
all of such rights.

 

Section 18. Time of Essence.

 

Time shall be of the essence in this Guaranty with respect to all of Guarantor’s
obligations hereunder.

 

Section 19. Entire Agreement; Counterparts; Construction.

 

This Guaranty embodies the entire agreement between Lender and Guarantor with
respect to the guaranty by Guarantor of the Guaranteed Obligations. This
Guaranty supersedes all prior agreements and understandings, if any, with
respect to the guaranty by Guarantor of the Guaranteed Obligations. This
Guaranty shall be effective upon execution by Guarantor and delivery to Lender.
This Guaranty may not be modified, amended or superseded except in a writing
signed by Lender and Guarantor referencing this Guaranty by its date and
specifically identifying the portions hereof that are to be modified, amended or
superseded. If this Guaranty has been executed in one or more identical
counterparts, then each such counterpart shall be deemed an original for all
purposes, and all will constitute, collectively, one agreement. The lack of
genuineness or authority of any signature or signator of or for any Guarantor
shall not affect the obligations hereunder of any other Guarantor. As used
herein, the words “include” and “including” shall be interpreted as if followed
by the words “without limitation.” Guarantor acknowledges and agrees that the
recitals set forth at the beginning of this Guaranty are true and correct and
are incorporated herein by this reference.

 



 11 

 

 

Section 20. Forum.

 

Guarantor hereby irrevocably submits generally and unconditionally for itself
and in respect of its property to the jurisdiction of any state court or any
United States federal court sitting in the State specified in the governing law
section of this Guaranty and to the jurisdiction of any state court or any
United States federal court sitting in the State of California, over any
Dispute. Guarantor hereby irrevocably waives, to the fullest extent permitted by
Law, any objection that Guarantor may now or hereafter have to the laying of
venue in any such court and any claim that any such court is an inconvenient
forum. Guarantor hereby agrees and consents that, in addition to any methods of
service of process provided for under applicable Law, all service of process in
any such suit, action or proceeding in any state court or any United States
federal court sitting in the state specified in the governing law section of
this Guaranty may be made by certified or registered mail, return receipt
requested, directed to Guarantor at its address for notice set forth in this
Guaranty, or at a subsequent address of which Lender received actual notice from
Guarantor in accordance with the notice section of this Guaranty, and service so
made shall be complete five (5) days after the same shall have been so mailed.
Nothing herein shall affect the right of Lender to serve process in any manner
permitted by Law or limit the right of Lender to bring proceedings against
Guarantor in any other court or jurisdiction.

 

Section 21. Dispute Resolution Provision.

 

This Section is referred to as the “Dispute Resolution Provision.” Lender and
Guarantor (and any other party to this Guaranty) agree that this Dispute
Resolution Provision is a material inducement for their entering into this
Guaranty.

 

(a) Scope. This Dispute Resolution Provision concerns the resolution of any
disputes, controversies, claims, counterclaims, allegations of liability,
theories of damage, or defenses (collectively, a “Claim” or “Claims”) between
Lender, on the one hand, and Guarantor and/or any obligor, on the other hand
(each side being, for the purposes of this Dispute Resolution Provision, a
“Party” and the two sides together being the “Parties”), regardless of whether
based on federal, state, or local law, statute, ordinance, regulation, contract,
common law, or any other source, and regardless of whether foreseen or
unforeseen, suspected or unsuspected, or fixed or contingent at the time of this
Guaranty, including but not limited to Claims that arise out of or relate to:
(i) this Guaranty (including any renewals, extensions, or modifications); or
(ii) any document related to this Guaranty. For purposes of this Dispute
Resolution Provision only, the terms “Lender” or “Party” or “Parties” (to the
extent referring to or including Lender) shall include any parent corporation,
subsidiary or affiliate of Lender, and the terms “Guarantor” or “Party” or
“Parties” (to the extent referring to or including Guarantor) shall include any
parent corporation, subsidiary or affiliate of Guarantor, as applicable.

 



 12 

 

 

(b) Judicial Reference. Any Claim brought by any Party in a California state
court shall be resolved by a general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure Section 638. The
referee (or presiding referee of the panel) shall be a retired Judge or Justice
of the California state court system. The referee(s) shall be selected by mutual
written agreement of the Parties. If the Parties do not agree, the referee(s)
shall be selected by the Presiding Judge of the Court (or his or her
representative) as provided in California Code of Civil Procedure Section 640.
The referee(s) shall hear and determine all issues relating to the Claim,
whether of fact or of law, and shall do so in accordance with the Laws of the
State of California, and shall report a statement of decision. The referee(s)
shall be empowered to enter equitable as well as legal relief, provide all
temporary or provisional remedies, enter equitable and legal orders that will be
binding on the Parties, and rule on any motion which would be authorized in
court litigation, including without limitation motions to dismiss, for summary
judgment, or for summary adjudication. The referee(s) shall award legal fees and
costs (including the fees of the referee(s)) relating to the judicial reference
proceeding, and to any related litigation or arbitration, in accordance with the
terms of this Guaranty. The award that results from the decision of the
referee(s) shall be entered as a judgment in the court that appointed the
referee(s), in accordance with the provisions of California Code of Civil
Procedure Sections 644(a). Pursuant to California Code of Civil Procedure
Sections 645, the Parties reserve the right to seek appellate review of any
judgment or order, including but not limited to, orders pertaining to class
certification, to the same extent permitted in a court of law.

 

(c) Arbitration Provisions. The Parties agree that judicial reference pursuant
to Subsection (b) above is the preferred method of dispute resolution of all
Claims, when available. The Parties therefore agree that injunctive relief,
including a temporary restraining order, without the posting of any bond or
security, shall be appropriate to enjoin the prosecution of any arbitration
proceeding where the Claims at issue become subject to (and as long as they
remain subject to) judicial reference pursuant to Subsection (b) above, provided
that, subject to the provisions of Subsection (g) below, a Party moves for such
relief within thirty (30) days of its receipt of a demand for arbitration of a
Claim. However, with respect to any Claim brought in a forum other than a
California state court, or brought in a California state court but judicial
reference pursuant to Subsection (b) above is not available or enforced by the
court, subject to the provisions of Subsection (g) below, the arbitration
provisions in this Subsection (collectively, the “Arbitration Provisions”) shall
apply to the Claim. In addition, if either of the Parties serves demand for
arbitration of a Claim in accordance with these Arbitration Provisions, and the
other Party does not move to enjoin the arbitration proceeding within thirty
(30) days of receipt of the demand, the right to judicial reference shall be
waived and, subject to the provisions of Subsection (g) below, the Claim shall
remain subject to these Arbitration Provisions thereafter. The inclusion of
these Arbitration Provisions in this Guaranty shall not otherwise be deemed as
any limitation or waiver of the judicial reference provisions. The Arbitration
Provisions are as follows:

 

(i) For any Claim for which these Arbitration Provisions apply, the Parties
agree that at the request of any Party to this Guaranty, such Claim shall be
resolved by binding arbitration. The Claims shall be governed by the Laws of the
State of California without regard to its conflicts of law principles. The
Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. (the “Act”), shall apply to the
construction, interpretation, and enforcement of these Arbitration Provisions,
as well as to the confirmation of or appeal from any arbitration award.

 



 13 

 

 

(ii) Arbitration proceedings will be determined in accordance with the Act, the
then-current Commercial Finance rules and procedures of the American Arbitration
Association or any successor thereof (“AAA”) (or any successor rules for
arbitration of financial services disputes), and the terms of these Arbitration
Provisions. In the event of any inconsistency, the terms of these Arbitration
Provisions shall control. The arbitration shall be administered by the Parties
and not the AAA and shall be conducted, unless otherwise required by Law, at a
location selected solely by Lender in any U.S. state where real or tangible
personal property collateral for this credit is located or where Guarantor has a
place of business. If there is no such state, Lender shall select a location in
California.

 

(iii) If aggregate Claims are One Million Dollars ($1,000,000) or less:

 

(A) All issues shall be heard and determined by one neutral arbitrator. The
arbitrator shall have experience with commercial financial services disputes
and, if possible, prior judicial experience, and shall be selected pursuant to
the AAA “Arbitrator Select: List and Appointment” process, to be initiated by
Lender. If the AAA “Arbitrator Select: List and Appointment” process is
unavailable, Lender shall initiate any successor process offered by the AAA or a
similar process offered by any other nationally recognized alternative dispute
resolution organization.

 

(B) Unless the arbitrator has a dispositive motion under advisement or
unforeseeable and unavoidable conflicts arise (as determined by the arbitrator),
all arbitration hearings shall commence within ninety (90) days of the
appointment of the arbitrator, and under any circumstances the award of the
arbitrator shall be issued within one hundred twenty (120) days of the
appointment of the arbitrator.

 

(C) A Party shall be entitled to take no more than two (2) fact depositions, one
or both of which may be taken in accordance with Fed. R. Civ. P. 30(b)(6), plus
depositions of any experts designated by the other Party, each of seven (7)
hours or less, during pre-hearing discovery.

 

(D) There shall be no written discovery requests except a Party may serve
document requests on the other Party not to exceed twenty (20) in number,
including subparts. The requests shall be served within forty-five (45) days of
the appointment of the arbitrator and shall be responded to within twenty-one
(21) days of service.

 



 14 

 

 

(iv) If aggregate Claims exceed One Million Dollars ($1,000,000):

 

(A) The issues shall be heard and determined by one neutral arbitrator selected
as above unless either Party requests that all issues be heard and determined by
three (3) neutral arbitrators. In that event, each Party shall select an
arbitrator with experience with commercial financial services disputes, and the
two arbitrators shall select a third arbitrator, who shall have prior judicial
experience. If the arbitrators cannot agree, the third arbitrator shall be
selected pursuant to the AAA “Arbitrator Select: List and Appointment” process,
to be initiated by Lender.

 

(B) Unless the arbitrator(s) have a dispositive motion under advisement or other
good cause is shown (as determined by the arbitrator(s)), all arbitration
hearings shall commence within one hundred twenty (120) days of the appointment
of the arbitrator(s), and under any circumstances the award of the arbitrator(s)
shall be issued within one hundred eighty (180) days of the appointment of the
arbitrator(s).

 

(C) A Party shall be entitled to take no more than five (5) fact depositions,
one or more of which may be taken in accordance with Fed. R. Civ. P. 30(b)(6),
plus depositions of any experts designated by the other Party, each of seven (7)
hours or less, during pre-hearing discovery.

 

(D) There shall be no written discovery requests except a Party may serve
document requests on the other Party not to exceed thirty (30) in number,
including subparts. The requests shall be served within forty-five (45) days of
the appointment of the arbitrator(s) and shall be responded to within twenty-one
(21) days of service.

 

(v) Where a Party intends to rely upon the testimony of an expert on an issue
for which the Party bears the burden of proof, the expert(s) must be disclosed
within thirty (30) days following the appointment of the arbitrator(s),
including a written report in accordance with Fed. R. Civ. P. 26(a)(2)(B). The
arbitrator(s) shall exclude any expert not disclosed strictly in accordance
herewith. The other Party shall have the right within thirty (30) days
thereafter to take the deposition of the expert(s) (upon payment of the expert’s
reasonable fees for the in-deposition time), and to identify rebuttal expert(s),
including a written report in accordance with Fed. R. Civ. P. 26(a)(2)(B).

 



 15 

 

 

(vi) The arbitrator(s) shall consider and rule on motions by the Parties to
dismiss for failure to state a claim; to compel; and for summary judgment, in a
manner substantively consistent with the corresponding Federal Rules of Civil
Procedure. The arbitrator(s) shall enforce the “Apex” doctrine with regard to
requested depositions of high-ranking executives of both Parties. The
arbitrator(s) shall exclude any Claim not asserted within thirty (30) days
following the demand for arbitration. This shall not prevent a Party from
revising the calculation of damages on any existing theory. All discovery shall
close at least one (1) week before any scheduled hearing date, and all hearing
exhibits shall have been exchanged by the same deadline or they shall not be
given weight by the arbitrator(s).

 

(vii) The arbitrator(s) will give effect to applicable statutes of limitations
in determining any Claim and shall dismiss the Claim if it is barred by the
statutes of limitations. For purposes of the application of any statutes of
limitations, the service of a written demand for arbitration or counterclaim
pursuant to the notice section of this Guaranty is the equivalent of the filing
of a lawsuit. At the request of any Party made at any time, including at
confirmation of an award, the resolution of a statutes of limitations defense to
any Claim shall be decided de novo by a court of competent jurisdiction rather
than by the arbitrator(s). Otherwise, any dispute concerning these Arbitration
Provisions or whether a Claim is arbitrable shall be determined by the
arbitrator(s), except as otherwise set forth in this Dispute Resolution
Provision.

 

(viii) The arbitrator(s) shall have the power to award legal fees and costs
relating to the arbitration proceeding and any related litigation or
arbitration, pursuant to the terms of this Guaranty. The arbitrator(s) shall
provide a written statement of reasons for the award. The arbitration award may
be submitted to any court having jurisdiction to be confirmed and have judgment
entered and enforced.

 

(ix) The filing of a court action is not intended to constitute a waiver of the
right of any Party, including the suing Party, thereafter to require submittal
of the Claims to arbitration.

 

(x) The arbitration proceedings shall be private. All documents, transcripts,
and filings received by any Party shall not be disclosed by the recipient to any
third parties other than attorneys, accountants, auditors, and financial
advisors acting in the course of their representation, or as otherwise ordered
by a court of competent jurisdiction. Any award also shall be kept confidential,
although this specific requirement shall be void once the award must be
submitted to a court for enforcement. The Parties agree that injunctive relief,
including a temporary restraining order, from a trial court is the appropriate
relief for breach of this Subsection, and they waive any security or the posting
of a bond as a requirement for obtaining such relief.

 

(d) Self-Help. This Dispute Resolution Provision does not limit the right of any
Party to: (i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights; or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.

 



 16 

 

 

(e) Class Action Waiver. Any arbitration or court trial (whether before a judge
or jury or pursuant to judicial reference) of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”). THE CLASS ACTION WAIVER PRECLUDES ANY PARTY FROM
PARTICIPATING IN OR BEING REPRESENTED IN ANY CLASS OR REPRESENTATIVE ACTION
REGARDING A CLAIM. Regardless of anything else in this Dispute Resolution
Provision, the validity and effect of the Class Action Waiver may be determined
only by a court or referee and not by an arbitrator. The Parties to this
Guaranty acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the Parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided, or
found unenforceable, then the Parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. THE PARTIES ACKNOWLEDGE
AND AGREE THAT UNDER NO CIRCUMSTANCES WILL A CLASS ACTION BE ARBITRATED.

 

(f) Jury Waiver. By agreeing to judicial reference or binding arbitration, the
Parties irrevocably and voluntarily waive any right they may have to a trial by
jury as permitted by Law in respect of any Claim. Furthermore, without intending
in any way to limit the provisions hereof, to the extent any Claim is not
submitted to judicial reference or arbitration, the Parties irrevocably and
voluntarily waive any right they may have to a trial by jury to the extent
permitted by Law in respect of such Claim. This waiver of jury trial shall
remain in effect even if the Class Action Waiver is limited, voided, or found
unenforceable. WHETHER THE CLAIM IS DECIDED BY JUDICIAL REFERENCE, BY
ARBITRATION, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS DISPUTE RESOLUTION PROVISION IS THAT THEY ARE GIVING UP THE RIGHT
TO TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW. EACH PARTY HERETO (i) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) ACKNOWLEDGES THAT IT AND
THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE
OTHER DOCUMENTS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION, AND (iii) CERTIFIES THAT THIS WAIVER IS
KNOWINGLY, WILLINGLY, AND VOLUNTARILY MADE.

 

(g) Real Property Secured Claim. Notwithstanding any provision in this Guaranty
or any other Loan Document to the contrary, in no event shall the Arbitration
Provisions apply to any Claim if the Claim, at the time of the proposed
submission to arbitration, arises from or relates to an obligation to Lender
secured by real property. In this case, Lender and all of the parties to this
Guaranty, in their sole and absolute discretion, must consent to submission of
the Claim to arbitration.

 

Section 22. Separate Indemnity.

 

Guarantor acknowledges and agrees that Lender’s rights (and Guarantor’s
obligations) under this Guaranty shall be in addition to all of Lender’s rights
(and all of Guarantor’s obligations) under any indemnity agreement or other
guaranty executed and delivered to Lender by Borrower and/or any Guarantor and
any payments made under this Guaranty shall not reduce any obligations and
liabilities under any such indemnity agreement or other guaranty.

 



 17 

 

 

Section 23. Credit Verification.

 

Each legal entity and individual obligated on this Guaranty, whether as a
Guarantor, a general partner of a Guarantor or in any other capacity, hereby
authorizes Lender to check any credit references, verify his/her employment and
obtain credit reports from credit reporting agencies of Lender’s choice in
connection with any monitoring, collection or future transaction concerning the
Indebtedness, including any modification, extension or renewal of the Loan. Also
in connection with any such monitoring, collection or future transaction, Lender
is hereby authorized to check credit references, verify employment and obtain a
third party credit report for the spouse of any married person obligated on this
Guaranty, if such person lives in a community property state.

 

Section 24. Reinstatement.

 

This Guaranty shall continue to be effective, or be reinstated automatically, as
the case may be, if at any time payment, in whole or in part, of any of the
obligations guaranteed hereby are rescinded or otherwise must be restored or
returned by Lender (whether as a preference, fraudulent conveyance or otherwise)
upon or in connection with the insolvency, bankruptcy, dissolution, liquidation
or reorganization of Borrower, Guarantor or any other Person, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower, Guarantor or any other Person or for a
substantial part of Borrower’s, Guarantor’s or any of such other Person’s
property, as the case may be, or otherwise, all as though such payment had not
been made. Guarantor further agrees that in the event any such payment is
rescinded or must be restored or returned, all costs and expenses (including
reasonable legal fees and expenses) actually incurred by or on behalf of Lender
in defending or enforcing such continuance or reinstatement, as the case may be,
shall constitute costs of enforcement, the payment of which is guaranteed by
Guarantor pursuant to ‎Section 10 hereof.

  

 

[Signature on the Following Page]

 

 18 

 

 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first written above.

 



Address of Guarantor:   GUARANTOR:      

c/o Lewis Management Corp.

1156 N. Mountain Avenue

Upland, California 91786

Attn: David Linden

Facsimile: (909) 946-7535

  /s/ Richard A. Lewis   RICHARD A. LEWIS, individually and as Trustee of the
Richard A. Lewis Revocable Trust u/d/t dated August 16, 2004, as amended        
/s/ Robert E. Lewis   ROBERT E. LEWIS, individually and as Trustee of the Robert
E. Lewis Revocable Trust u/d/t dated August 17, 2004, as amended            
Roger G. Lewis     ROGER G. LEWIS, individually and as Trustee of the Roger G.
Lewis Revocable Trust u/d/t dated August 20, 2004, as amended             /s/
Randall W. Lewis     RANDALL W. LEWIS, individually and as Trustee of the
Randall W. Lewis Revocable Trust u/d/t dated September 1, 2006, as amended



  

    LIMONEIRA COMPANY,     a Delaware corporation             By: /s/ Mark
Palamountain     Name: Mark Palamountain     Title: Chief Financial Officer,
Treasurer and Corporate Secretary

 

Address of Lender:

 



Bank of America, N.A.

520 Newport Center Drive, Suite 1100

Newport Beach, California 92660

Attn: Anne L. Pedron

Fax No.: (949) 287-0717  

 



 S-1 





 